DETAILED ACTION

Response to Amendment
This action is in response to the remark entered November 2nd, 2021.
Claims 1 - 16 and 20 - 23 are pending in current application.
Claims 1 - 3, 7- 14 and 20 - 23 are amended.
Claims 17 - 19 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited claim limitation term for the apparatus, “a second motor” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 - 5, 7 - 14, 16 and 20 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al (WO 2015/023834) in view of Begg (US Pat Pub No. 2014/0135704).

Regarding claim 1, Cooper et al shows a computer-assisted teleoperated system (See at least Para 0003 for related art discussed da Vinci surgical system; also on Para 0001 for precedent reference for preload surgical instrument interface, controller and adaptor) comprising: an instrument manipulator assembly including a preload assembly and a motor (See at least Para 0017 for surgical apparatus including a preload assembly also on Para 0023 for instrument manipulator assembly including motor pack);
an insertion assembly for controlling a position of the instrument manipulator assembly (See at least Para 0123 for instrument manipulator assembly moves with insertion assembly for position control)
a motor controller coupled to the preload assembly ( See at least Para 0130 for motor pack 446 located at withdrawn position 432 and to be controller 290 as the motor controller also shown on figure 4; also on at least Para 0113, 0114 and Figure 2 for controller 290 implemented as functional component on system 200 coupled with surgical device assembly as sending actuate signal to surgical instrument 260 including assembly 300 with preload force on Para 0119 also shown on Figure 3), 
the motor controller actuating the preload assembly to control an amount of preload applied on the motor (See also at least Para 0123 for motor pack 446 that is moving/actuating on the preload track for preload assembly 480); 
actuating a preload provided by the preload assembly (See at least Para 0113, 0114 and Figure 2 for controller 290 sending actuate signal to surgical instrument 260 including assembly 300 controlling preload force on Para 0119 also shown on Figure 3), 
by issuing actuates  to the preload assembly (See at least Para 0113, 0114 and Figure 2 for controller 290 sending actuate signal to surgical instrument 260 including assembly 300 controlling preload force on Para 0119 also shown on Figure 3); 
 the amount of preload is independent of the position of the instrument manipulator assembly being controlled by the insertion assembly (See at least Para 0123 for preload amount is actuated/controlled by motor pack 446 and the instrument assembly is controlled by insertion assembly 431 where the motor pack 446 operation is independent from the insertion assembly 431);  
however, Copper et al does not further shows a preload position to be direct controlled; Begg shows the implementation of preload force for direct controlling preload positon of the instrument device.
Begg shows a instrument manipulator including a preload assembly (See at least figure 1 for surgical instrument manipulator 200 including preload assembly 102 also on Figure 29 for preload locking 2902),  controlling a preload position by issuing actuates  to preload assembly (See at least Para 0071 for first preloaded state/position for deployed in a position protruding from the housing for use in a puncture procedure by bias force maintained by the preload lock on step 1204 and step 1206 for another preload state; the preloading force  applied to control the preload assembly position).  
It would have been obvious for one of ordinary skill in the art, to provide  implementation of the preload force toward preload position of Begg, at the time of invention, for the preload force controlling of Copper in order to provide force/position control utilizing preload in minimum invasive surgery for multiple tissue driving minimizing impact, as desired by Begg, Para 0002, for the surgical procedure of Begg and Cooper.  

	Regarding claim 2, Cooper et al shows the instrument manipulator assembly further comprising a housing (See at least Para 0023 for motor pack movably mounted in the housing); 
the motor pack including the motor (See at least Para 0125 for motor pack includes pluarlity of motors); a motor pack movably mounted in the housing the preload assembly being connected to the housing (See at least Para 0023 for motor pack movably mounted in the housing); the preload assembly configured to move the motor pack relative to the housing under direct control of the motor controller (See at least Para 0014 and 0016 for motor pack moveably mounted on the housing; See at least Para 0130 for motor pack 446 located at withdrawn position 432 and to be controller 290 as the motor controller also shown on figure 4).

Regarding claim 3, Cooper et al shows the preload assembly further comprising: a nut coupled to a second motor moves the nut in a first direction and in a second direction (See at least Para 0219 and 0220 also shown on figure 16A to be driven by motor in up and down direction within drive output assembly 543; See also Para 0155 for motor pack of preload assembly/second motor with drive output disks 545 coupled with nut 1604 on Para 0220).

Regarding claim 4, Cooper et al shows the preload assembly further comprising: an arm coupled to the motor pack (See at least Para 0297 for arm 2282 connected to motor pack 2281); a preload release lever pivotally mounted on the arm and if the preload release lever is coupled to the nut, movement of the nut is transferred to the arm (See at least Para 0313 for preload releaser lever).

Regarding claim 5, Cooper et al shows movement of the nut is not transferred to the arm if the preload release lever is decoupled from the nut (See at least Para 0329 for surgical instrument decoupled with instrument assembly 240 with preload release lever where two parts disengaged and movement not transferred).

Regarding claim 7, Cooper et al shows a computer-assisted teleoperated system comprising:
an instrument manipulator assembly comprising a housing (See at least Para 0014 for surgical instrument assembly with housing),  
a motor pack (See at least Para 0014 for motor pack), and a preload assembly (See at least Para 0017 for preload assembly in surgical assembly), the motor pack being movably mounted in the housing (See at least Para 0023 for motor pack movably mounted in the housing);
an insertion assembly coupled to the instrument manipulator assembly to control a position of the instrument manipulator assembly (See at least Para 0023 for insertion assembly coupled to instrument assembly for instrument assembly position control); 
a motor controller coupled to the instrument manipulator assembly including and preload assembly (See at least Para 0130 for motor pack 446 located at withdrawn position 432 and to be controller 290 as the motor controller also shown on figure 4 See at least Para 0113, 0114 and Figure 2 for controller 290 as functional component on system 200 coupled with surgical device assembly sending actuate signal to surgical instrument 260 including assembly 300/insertion assembly 331on Figure 3 with preload force; See also Para 0130 for preload assembly 480 controlled by controller), 
the motor controller actuating the preload assembly to control an amount of preload applied on the motor of the motor pack (See also at least Para 0123 for motor pack 446 that is moving/actuating on the preload track for preload assembly 480);
 controlling a preload provided by the preload assembly (See at least Para 0113, 0114 and Figure 2 for controller 290 sending actuate signal to surgical instrument 260 including assembly 300 controlling preload force on Para 0119 also shown on Figure 3), actuate the preload assembly (See at least Para 0113, 0114 and Figure 2 for controller 290 sending actuate signal to surgical instrument 260 including assembly 300 controlling preload force on Para 0119 also shown on Figure 3); 
 the amount of preload is independent of the position of the instrument manipulator assembly being controlled by the insertion assembly (See at least Para 0123 for preload amount is actuated/controlled by motor pack 446 and the instrument assembly is controlled by insertion assembly 431 where the motor pack 446 operation is independent from the insertion assembly 431);  

Regarding claim 8, Cooper et al shows preload assembly to control the amount of preload applied by the motor (See also at least Para 0123 for motor pack 446 that is moving/actuating on the preload track for preload assembly 480); 
the motor controller configured to actuate the the preload assembly to modify a preload force on the motor pack as the insertion assembly moves the instrument manipulator assembly (See at least Para 0130 for motor pack 446 located at withdrawn position 432 and to be controller 290 as the motor controller also shown on figure 4; also on Para 0013 for first preload force and second preload force along force proportional transferred with position on Para 0020).

Regarding claim 9, Cooper et al shows preload assembly to control the amount of preload applied by the motor (See also at least Para 0123 for motor pack 446 that is moving/actuating on the preload track for preload assembly 480); ;the motor controller configured to actuate the preload assembly to modify a preload force on the motor pack independent of a position of the instrument manipulator assembly and independent of whether the insertion assembly is moving or is stationary (See at least Para 0122 for removal lock out for instrument and sterile adaptor).

Regarding claim 10, Cooper et al shows preload assembly to control the amount of preload applied by the motor (See also at least Para 0123 for motor pack 446 that is moving/actuating on the preload track for preload assembly 480); ; the motor controller configured to actuate the preload assembly to release a preload force on the motor pack independent of a position of the instrument manipulator assembly (See at least Para 0130 for motor pack 446 located at withdrawn position 432 and to be controller 290 as the motor controller also shown on figure 4; See at least Para 0122 for removal lock out for instrument and sterile adaptor).

Regarding claim 11, Cooper et al shows a sterile adapter assembly configured to be mounted on the instrument manipulator assembly (See at least Para 0163 for sterile adaptor assembly 250); the motor controller configured to maintain the motor pack at a no preload position if the sterile adapter assembly is not mounted on the instrument manipulator assembly (See at least Para 0130 for motor pack 446 located at withdrawn position 432 and to be controller 290 as the motor controller also shown on figure 4See at least Para 0319 at withdrawn position no preload force and disengaged).

Regarding claim 12, Cooper et al shows preload assembly to control the amount of preload applied by the motor (See also at least Para 0123 for motor pack 446 that is moving/actuating on the preload track for preload assembly 480);  the motor controller configured to actuate the preload assembly to change the position of the motor pack to a low preload position (See at least Para 0130 for motor pack 446 located at withdrawn position 432 and to be controller 290 as the motor controller also shown on figure 4; also at least Para 0117 at first/low), after the sterile adapter assembly is mounted on the instrument manipulator assembly (See at least Para 0115 for assemblies 300 is mounted).

Regarding claims 13 and 21, Cooper et al shows preload assembly to control the amount of preload applied by the motor (See also at least Para 0123 for motor pack 446 that is moving/actuating on the preload track for preload assembly 480); ; the motor controller configured to actuate the preload assembly to change the position of the motor pack from the low preload position to a high preload position after an instrument is mounted in the sterile adapter assembly ( See at least Para 0130 for motor pack 446 located at withdrawn position 432 and to be controller 290 as the motor controller also shown on figure 4See at least Para 0211 for second preload force and high preload force with high preload position).

Regarding claim 14, Cooper et al shows the motor controller configured to actuate the preload assembly to change the position of the motor pack to a high preload position after a sterile adapter assembly is mounted on the instrument manipulator assembly (See at least Para 0211 for second preload force and high preload force with high preload position after mounting the assembly). 

Regarding claim 16, Cooper et al shows instrument manipulator assembly further comprising: a mechanical instrument removal lockout assembly (See at least Para 0278 for rotation locking mechanism 1981).

Regarding claim 20, Cooper et al shows a method comprising: 
preload assembly to control the amount of preload applied by the motor (See also at least Para 0123 for motor pack 446 that is moving/actuating on the preload track for preload assembly 480);
if a sterile adapter assembly is not mounted on the instrument manipulator assembly no preload force on a motor of an instrument manipulator assembly maintaining by a controller ( See at least Para 0330 for no preload force exists if sterile adaptor is disengaged with adaptor release latch 2635);
increasing a preload force on the motor pack of the instrument manipulator assembly from the no preload force to a first preload force after a sterile adapter assembly is mounted on the instrument manipulator assembly by the controller (See at least Para 0150 for preload force increased when surgical instrument 460 engaged with instrument manipulator assembly 440);
the amount of preload is independent of the position of the instrument manipulator assembly being controlled by the insertion assembly (See at least Para 0123 for preload amount is actuated/controlled by motor pack 446 and the instrument assembly is controlled by insertion assembly 431 where the motor pack 446 operation is independent from the insertion assembly 431). 
Begg shows the implementation of preload force for direct controlling preload positon provided by a preload assembly.
Begg shows a instrument manipulator including a preload assembly (See at least figure 1 for surgical instrument manipulator 200 including preload assembly 102 also on Figure 29 for preload locking 2902),  controlling a preload position by issuing actuates  to preload assembly (See at least Para 0071 for first preloaded state/position for deployed in a position protruding from the housing for use in a puncture procedure by bias force maintained by the preload lock on step 1204 and step 1206 for another preload state; the preloading force  applied to control the preload assembly position).
It would have been obvious for one of ordinary skill in the art, to provide  implementation of the preload force toward preload position of Begg, at the time of invention, for the preload force controlling of Copper in order to provide force/position control utilizing preload in minimum invasive surgery for multiple tissue driving minimizing impact, as desired by Begg, Para 0002, for the surgical procedure of Begg and Cooper.    

Regarding claim 22, Cooper et al shows locking out removal of the instrument from the sterile adapter assembly by the motor controller ( See at least Para 0130 for motor pack 446 located at withdrawn position 432 and to be controller 290 as the motor controller also shown on figure 4See at least Para 0324 for instrumental removal lockout apparatus).

	Regarding claim 23, Cooper et al shows decreasing the preload force on the motor pack of the instrument manipulator assembly to the no preload force by the controller (See at least Para 0330 for no preload force from motor pack).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al (WO 2015/023834) in view of Begg (US Pat Pub No. 2014/0135704) and further in view of Choi (US Pat Pub No.2015/0157411).

Regarding claim 6, Copper et al shows the preload assembly further comprising an emergency instrument release button coupled to the preload release lever (See at least Para 0124 for preload release button 482 as emergency release button other than preload release lever); however, Cooper et al does not specify the button is for emergency purpose.
Choi further shows emergency button for tele-operated surgical apparatus (Se at least Para 0097 for emergency stop button on Para 0097). 
	It would have been obvious for one of ordinary skill in the art, to serve the button of Copper as emergency button taught by Choi for further prevent unavoidable and unpredictable instrument motion discussed by Copper et al, Para 0007.

Regarding claim 15, the preload assembly further comprising: an instrument release button configured to release any preload force on the motor pack if the emergency instrument release button is activated; however, Cooper et al does not specify the button is for emergency purpose.
Choi further shows emergency button for tele-operated surgical apparatus (Se at least Para 0097 for emergency stop button on Para 0097). 
It would have been obvious for one of ordinary skill in the art, to serve the button of Copper as emergency button taught by Choi for further prevent unavoidable and unpredictable instrument motion discussed by Copper et al, Para 0007.

Response to Arguments
	In response to applicant’s remark that Cooper does not shows the amount of preload is independent from the position of the instrument manipulator assembly;
however, upon further review of Cooper, Cooper show the preload is controlled by motor pack 446 as applicant stated in applicant’s remark indeed; however, the instrument manipulator assembly is controlled by the insertion assembly which is differ from the preload assembly control on Para 0123 of Cooper.
	In this instant case, the insertion assembly controls instrument manipulator assembly, the preload assembly is control by motor pack where the movement of preload assembly movement and instrument manipulator assembly movement does not interfere with each other and therefore are independent from one another.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3666